Citation Nr: 1759929	
Decision Date: 12/22/17    Archive Date: 01/02/18

DOCKET NO.  11-11 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a thyroid disorder claimed as thyroid cancer, to include as secondary to herbicide and/or radiation exposure.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1972.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Indianapolis, Indiana.

In July 2014, the Board remanded this matter for further development.

The Board notes that Pennsylvania Department of Military and Veterans Affairs was not provided with the opportunity to submit a Statement of Accredited Representative in Appealed Case (VA Form 646) prior to the Board's review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a thyroid disorder.  In accordance with the Board's July 2014 remand directives, the Veteran underwent VA examination in April 2015 relating to his thyroid disorder claim and additional VA medical opinion was obtained in May 2017 and August 2017.  In the August 2017 addendum, the VA medical opinion provider opined that the Veteran's Graves' disease was less likely than not due to exposure to non-ionizing radiation.  However, the VA opinion provider explained that psychological stress is a factor that may contribute to Graves' disease.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated 100 percent disabling.  Accordingly, remand is appropriate for medical opinion as to whether the Veteran's service-connected PTSD caused or aggravated the Veteran's Graves' disease.

While this matter is on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include VA treatment records from October 2013 to the present.  The Board notes that VA treatment records suggest the Veteran has received private treatment for his thyroid condition.  See, e.g., June 2013 VA Treatment Record (noting the Veteran is following up with his private physician for thyroid condition).

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claim.

2.  Obtain any additional VA treatment records, including those dated from October 2013 to the present.

3.  After conducting the above development, arrange to obtain an addendum medical opinion from the VA physician who provided the May and August 2017 medical opinions.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.

The opinion provider should opine as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's Graves' disease is caused or aggravated beyond its natural progression by his service-connected PTSD. She should specifically comment on her August 2017 statement suggesting that psychological stress is a factor that contributes to Graves' disease.  

In so opining, the examiner should consider all medical and lay evidence of record.  A complete rationale should be given for each opinion expressed.  If the VA physician who provided the May and August 2017 medical opinions is unavailable, the question above should be answered by another physician.   

4.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

